Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 09/29/2021 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.

Claims 1, 2, 6, 8, 11, 12, 16, 18, and 19 have been amended, and 
Claims 5, 7, 15, and 17 have been cancelled, and 
Claims 1-4, 6, 8-14, 16, and 18-20 are currently pending.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  


Claims 1, 8, 11, and 18 are amended with this Examiner’s Amendment, 
Claims 6, 16, 19, and 20 are cancelled with this Examiner’s Amendment, and 
Claims 1-4, 8-14, and 18 are pending.

The application has been amended as follows: 
Claim 1 is amended as follows;

1.	A system comprising: 	
an integrated marketing computing device receiving media content from a content provider computing device, 
wherein the integrated marketing computing device includes a platform used to display the media content received by the provider computing device;
wherein the integrated marketing computing device identifies one or more sub-images displayed within the media content received by the provider computing device; 
wherein the integrated marketing computing device classifies the one or more sub-images displayed within the media content as potential products;
wherein the integrated marketing computing device extracts the one or more potential products classified by the marketing computing device;
wherein the integrated marketing computing device determines one or more products based on the one or more potential products extracted;
wherein the integrated marketing computing device attaches one or more product tags to the one or more products displaying within the media content by overlaying a display of the one or more product tags on the one or more products within the media content such that the one or more product tags are visible on the media content when the one or more products to which the product tags are attached are also visible on the media content, 
wherein the integrated marketing computing device uses a neural network to attach the one or more tags to the media content;
wherein attaching the one or more product tags to the media content that are based on elements within a video content and is performed by the neural network;
wherein the neural network incorporates artificial intelligence to identify what products are to be tagged;
wherein the one or more attached product tags are provided to a consumer computing device or to the content provider computing device for display on a platform of the consumer computing device; 
wherein the integrated marketing computing device attaches a sub-image corresponding to the one or more products tagged and displayed in the media content that includes a purchase now option displaying on the platform of the consumer computing device; 
wherein the integrated marketing computing device receives an indication of the selected purchase now option from the consumer computing device; and
wherein the integrated marketing computing device sends the indication of the selected purchase now option to a computing device associated with a merchant.

Claim 6 is cancelled.

Claim 8 is amended as follows;

8.	The system of claim [[6]] 1, wherein the neural network identifies elements within the video content that are associated with products offered through the computing device associated with the merchant.

Claim 11 is amended as follows;

11.	A non-transitory computer readable storage medium containing instructions which when executed by a processor cause the processor to perform a method, a method comprising: 	
receiving, by an integrated marketing computing device, media content from a content provider computing device;
displaying, by the integrated marketing computing device, on a platform, media content received from the content provider computing device; 
identifying, by the integrated marketing computing device, one or more sub-images from the media content received by the provider computing device;
classifying, by the integrated marketing computing device, one or more potential products from the identified sub-images;

determining, by the integrated marketing computing device, a product type based on the one or more potential products extracted by the marketing computing device;
attaching, by the integrated marketing computing device, one or more of the one or more product tags to the media content based on one or more elements within the media content by overlaying a display of the one or more product tags on the media content such that the one or more product tags are visible on the media content of a consumer computing device when the one or more elements to which the product tags are attached are also visible on the media content; 
utilizing, by the integrated marketing computing device, a neural network to attach the one or more product tags to the media content; 
attaching, by the integrated marketing computing device, one or more product tags to the media content that are based on elements within a video content and is performed by the neural network associated with the integrated marketing computing device;
identifying, by the integrated marketing computing device, what products are to be tagged utilizing the neural network that incorporates artificial intelligence;
providing, by the integrated marketing computing device, the one or more attached product tags to a consumer or to the content provider computing device for display on the platform of the consumer computing device; and
attaching, by the integrated marketing computing device, a sub-image corresponding to the product tagged and displayed in the media content that includes a purchase now option displaying on the platform of the consumer computing device; 
wherein the integrated marketing computing device receives an indication of the selected purchase now option from the consumer computing device; and
wherein the integrated marketing computing device sends the indication of the selected purchase now option to a computing device associated with a merchant.

Claim 16 is cancelled.

Claim 18 is amended as follows;

18.	A method, comprising: 	
receiving, by an integrated marketing computing device, media content from a content provider computing device;

identifying, by the integrated marketing computing device, one or more sub-images from the media content received by the provider computing device;
classifying, by the integrated marketing computing device, one or more potential products from the identified sub-images;
extracting, by the integrated marketing computing device, the one or more potential product classified by the marketing computing device; 
determining, by the integrated marketing computing device, a product type based on the one or more potential products extracted by the marketing computing device;
attaching, by the integrated marketing computing device, one or more of the one or more product tags to the media content based on one or more elements within the media content by overlaying a display of the one or more product tags on the media content such that the one or more product tags are visible on the media content of a consumer computing device when the one or more elements to which the product tags are attached are also visible on the media content; 
utilizing, by the integrated marketing computing device, a neural network to attach the one or more tags to the media content; 
identifying, by the integrated marketing computing device, what products are to be tagged utilizing the neural network that incorporates artificial intelligence[[;]], wherein the attaching, by the integrated marketing computing device, one or more product tags to the media content based on elements within the media content is performed by a neural network artificial intelligence associated with the integrated marketing computing device;
providing, by the integrated marketing computing device, the one or more attached product tags to a consumer or to the content provider computing device for display on the platform of the consumer computing device; and
attaching, by the integrated marketing computing device, sub-image corresponding to the product tagged and displayed in the media content that includes a purchase now option displaying on the platform of the consumer computing device; 
wherein the integrated marketing computing device receives an indication of the selected purchase now option from the consumer computing device; and
wherein the integrated marketing computing device sends the indication of the selected purchase now option, to a device associated with a merchant.

Claim 19 is cancelled.

Claim 20 is cancelled.

Allowable Subject Matter

Claims 1-4, 8-14, and 18 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite a system, a non-transitory computer readable storage medium, and a method for sending and receiving data to tag articles in a video for sale/advertising to viewers.      

The prior art teaches the limitations of the claims but the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  
The independent claims of the present invention recite a system, a non-transitory computer readable storage medium, and a method for sending and receiving data to tag articles in a video for sale/advertising to viewers.      
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681